   Case 3:20-cv-00920-GCS Document 1 Filed 09/11/20 Page 1 of 6 Page ID #1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ILLINOIS
                                  BENTON DIVISION

 SHARON R. MOORE and
 CHARLES W. MOORE,
                                                          Cause No.
        Plaintiffs,

 v.
                                                          JURY TRIAL DEMANDED
 LOVE’S TRAVEL STOPS & COUNTRY
 STORES, INC.,

        Defendant.


                                   NOTICE OF REMOVAL

       Defendant Love’s Travel Stops & Country Stores, Inc. (“Love’s”), by and through

undersigned counsel, removes this case to the United States District Court for the Southern District

of Illinois pursuant to 28 U.S.C. §§ 1441 and 1446, and states as follows:

                                   STATE COURT ACTION

       1.      On July 21, 2020, Plaintiffs Sharon and Charles Moore filed their Complaint in the

Circuit Court of the Second Judicial Circuit, Illinois, in Jefferson County, Illinois, in Case No.

2020-L-00024.

       2.      Plaintiffs allege that Sharon Moore was injured on or about July 4, 2019, when she

tripped on a cord and protruding outlet cover and fell to the floor at a Love’s location in Ina,

Illinois, and that Love’s Stores breached its duty to maintain the premises in a reasonably safe

condition.

       3.      Plaintiffs named Love’s as the sole defendant in the action.

                           BASIS FOR FEDERAL JURISDICTION

       4.      This Court has original jurisdiction over Plaintiff Sharon Moore’s claim pursuant
   Case 3:20-cv-00920-GCS Document 1 Filed 09/11/20 Page 2 of 6 Page ID #2




to 28 U.S.C. § 1332, because there is complete diversity of citizenship between the parties and the

amount in controversy, exclusive of interest and costs, exceeds $75,000.

        5.      This Court also has supplemental jurisdiction over Plaintiff Charles W. Moore’s

claim for loss of consortium, pursuant to 28 U.S.C. § 1367.

                                        Diversity of Citizenship

        6.      Plaintiffs are residents of East Prairie, Missouri. Upon information and belief,

Plaintiffs are citizens of Missouri.

        7.      Love’s Stores is a citizen of Oklahoma, as it is a corporation organized under the

laws of Oklahoma and maintains its principal place of business in Oklahoma.

                                        Amount in Controversy

        8.      Pursuant to state-court rules of pleading, Plaintiffs did not specify the exact amount

of damages sought. However, Plaintiffs filed affidavits in conjunction with the Complaint

swearing that “the total amount of money damages sought in the above referenced action may

exceed $50,000.00.” See Exhibit C.

        9.      Where a complaint discloses little about the value of the claims, the court may

consider opposing counsel’s “good faith estimate of the stakes, . . . if it is plausible and supported

by a preponderance of the evidence.” Oshana v. Coca-Cola Co., 472 F.3d 506, 511 (7th Cir. 2006).

“Once a defendant in a removal case has established the requisite amount in controversy, the

plaintiff can defeat jurisdiction only if it appears to a legal certainty that the claim is really for less

than the jurisdictional amount.” Id. (citing St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S.

283, 289 (1938).

        10.     Plaintiff Sharon Moore seeks to recover for past and future pain and suffering, past

and future medical bills, loss of enjoyment of daily life and loss of consortium, allegedly sustained

                                                    2
   Case 3:20-cv-00920-GCS Document 1 Filed 09/11/20 Page 3 of 6 Page ID #3




as a result of “serious” injuries to Sharon Moore’s “arm, shoulder, knee and other areas of her

body.” Exhibit B at ¶ 27.

       11.     Further, Plaintiff Sharon Moore alleges that she was hospitalized at Good

Samaritan Hospital to receive treatment from for her alleged injuries. Id. at ¶ 22.

       12.     In Clark v. DG Retail, LLC, this Court found that allegations of severe injuries to

the plaintiff’s head, neck, back, shoulder, knee, and “soft tissues of the cervical, shoulder, and

lumbar area, including the muscles, ligaments, tendons, and nerves,” combined with allegations

that Plaintiff sought past and future medical damages and past and future pain and suffering

satisfied the amount in controversy. Clark v. DG Retail, LLC, No. , 2019 WL 5800279, at *2 (S.D.

Ill. Nov. 7, 2019). Indeed, the Court found that such allegations were sufficient to make it obvious

from the face of the complaint that the case was removable and that defendant did not need to

conduct any additional discovery to confirm the amount in controversy. Id.

       13.     Here, Plaintiff Sharron Moore alleges “serious” injury to three specific body parts,

as well as other areas of the body. The nature of the damages pleaded by Plaintiffs also illustrate

that Sharon Moore’s injuries are either ongoing or unresolved, in that she seeks future pain and

suffering and the cost of future medical treatment. Finally, Plaintiffs’ statements under oath that

the damages exceed $50,000 confirm that such injuries are not minor scrapes and scratches.

       14.     Given the alleged number of body parts injured and that Sharon Moore’s injuries

are sufficiently severe to require ongoing medical treatment more than a year after the incident, it

is reasonable to conclude that the amount in controversy is in excess of $75,000.

                       Supplemental Jurisdiction over Consortium Claim

       15.     The Complaint also includes a claim for loss of consortium by Plaintiff Charles W.

Moore, for lost support, society, and companionship from Plaintiff Sharon Moore, his wife,

                                                 3
   Case 3:20-cv-00920-GCS Document 1 Filed 09/11/20 Page 4 of 6 Page ID #4




allegedly as a result of the injuries Plaintiff Sharon Moore claims in her Complaint. See Exhibit B,

at Count II.

       16.      This Court may exercise supplemental jurisdiction over this claim pursuant to

28 U.S.C. § 1367, as the claim arises out of the same incident—Plaintiff Sharon Moore’s fall—

and is dependent upon the success of Plaintiff Sharon Moore’s claims. Therefore, the loss of

consortium claim arises out of the same case and controversy under Article III of the United States

Constitution.

       17.      Further, as Plaintiff Charles W. Moore is also a citizen of Missouri, his participation

in this matter will not affect this court’s jurisdiction pursuant to 28 U.S.C. § 1332.

                                  TIMELINESS OF REMOVAL

       18.      Love’s first received a copy of Plaintiff’s Complaint on August 13, 2020.

       19.      This removal is timely under 28 U.S.C. § 1446(b), as Love’s files this removal on

September 11, 2020—within thirty days from first receiving a copy of the Complaint.

                            FILING & NOTICE REQUIREMENTS

       20.      Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders served

upon Love’s in the state court action is filed as Exhibit A (summons), Exhibit B (Complaint), and

Exhibit C (Affidavits of Sharon Moore and Charles Moore).

       21.      As required by 28 U.S.C. § 1446(d), counsel for Love’s Stores contemporaneously

files a Notice of Filing with the Circuit Court for the Second Judicial District of Illinois, in

Jefferson County, Illinois, which will advise the state court and Plaintiffs of this removal. A copy

of such notice, without exhibits, is attached as Exhibit D.




                                                  4
   Case 3:20-cv-00920-GCS Document 1 Filed 09/11/20 Page 5 of 6 Page ID #5




       WHEREFORE, Defendant Love’s Travel Stops & Country Stores, Inc. removes this action

to this Court and respectfully requests that this Court award such further relief as this Court deems

appropriate and just.

       DEFENDANT DEMANDS TRIAL BY JURY.

                                                           Respectfully submitted,

                                                           /s/ William A. Brasher
                                                           William A. Brasher, #6195234
                                                           Allison E. Lee, #6304864
                                                           BOYLE BRASHER LLC
                                                           1010 Market Street, Suite 950
                                                           St. Louis, Missouri 63101
                                                           P: (314) 621-7700
                                                           F: (314) 621-1088
                                                           wbrasher@boylebrasher.com
                                                           alee@boylebrasher.com

                                                           Attorneys for Defendant




                                                 5
  Case 3:20-cv-00920-GCS Document 1 Filed 09/11/20 Page 6 of 6 Page ID #6




                               CERTIFICATE OF SERVICE

        I hereby certify that on the 11th day of September 2020, the foregoing was filed
electronically using the Court’s CM/ECF system, which will send a copy to all counsel of record,
and that the foregoing was also emailed to:

John C. Steffens
THE LIMBAUGH FIRM
407 N. Kingshighway
P.O. Box 1150
Cape Girardeau, MO 63702-1150
P: (573) 335-3316
F: (573) 335-1369
Jsteffens@limbaughlaw.com
Attorneys for Plaintiff


                                                            /s/ William A. Brasher




                                               6
